                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CLARA P. HAWKINS,

              Plaintiff,

v.                                                           CV No. 18-778 CG/KRS

UNITED STATES OF AMERICA,

              Defendant.

                      ORDER SETTING PRETRIAL CONFERENCE
                              AND NON-JURY TRIAL

       THIS MATTER is before the Court on its trial scheduling conference, held April

11, 2019. (Doc. 45). The following settings and deadlines are hereby imposed.

       A Pretrial Conference will be held in person or by teleconference on January

21, 2020 at 2:00 p.m. Parties will join the teleconference by calling Judge Garza’s

AT&T Line at (877) 810-9415, follow the prompts, and enter access code 7467959. If

the Court holds an in-person conference, information regarding the location of the

conference will be provided to counsel at a later date. All attorneys who will be

participating in the trial of this matter must be present for the pretrial conference. The

parties need not be present. All motions in limine will be heard at the pretrial

conference.

       The Non-Jury Trial will begin on February 4, 2020 at 9:00 a.m. at the Pete V.

Domenici Courthouse, 333 Lomas Blvd. NW, Albuquerque New Mexico.
              Witness lists, designations of deposition testimony, exhibit lists and books of

exhibits, and motions in limine1 are due January 6, 2020. Any responses or objections

are due January 13, 2020.

              The parties are encouraged to submit summary trial briefs outlining basic legal

theories, anticipated evidence in support of the theories, and the legal basis of any

anticipated evidentiary disputes by January 28, 2020.

              Witness Lists: The parties shall file their witness lists, which must disclose both

witnesses that the parties “will call” and witnesses that they “may call” at trial.

              Designations of Deposition Testimony: The parties shall file designations of

deposition testimony that they intend to use at trial. The designations must state the

pages and lines of the deposition to be used. Counsel must submit copies of the

depositions to my Chambers by the due date above and must highlight the parts of the

depositions that are to be used. Plaintiff will use a yellow marker and Defendant a blue

marker. These requirements do not apply to cross-examination or rebuttal of a witness

presented in person at trial.

              Exhibits: The parties shall file one list of stipulated exhibits and separate lists of

contested exhibits. The parties shall also submit two books of marked exhibits to my

Chambers. The first book shall include exhibits that the parties stipulate to be

admissible and shall be labeled consecutively. The second book shall include exhibits

whose admissibility is contested and shall be labeled consecutively beginning with the

next sequential number after the first stipulated exhibit designation. For instance, if


                                                            
       1.    Motions challenging the admissibility of expert testimony under Daubert v.
Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) are not motions in limine.
Daubert motions shall be filed no later than the dispositive motion deadline.
                                                               2
 
there are 50 stipulated exhibits, 20 contested Plaintiff’s exhibits, and 20 contested

Defendant’s exhibits, the first notebook shall contain stipulated exhibits numbered 1 to

50. The second notebook shall contain Plaintiff’s contested exhibits numbered 51

through 70 and Defendant’s contested exhibits numbered 71 through 90.

       Requested Findings of Fact and Conclusions of Law: No later than January

21, 2020, the parties shall file requested findings of fact and conclusions of law. In

addition, the requested findings of fact and conclusions of law should be emailed as a

Microsoft Word Document to garzaproposedtext@nmd.uscourts.gov.


              IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE 




                                             3
 
